DISMISS and Opinion Filed May 10, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-16-00735-CV

                     STACIE WELLS, Appellant
                              V.
              PRESTON PARKER CROSSING, LTD., Appellee

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-11-16107

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                        Opinion by Justice Partida-Kipness
      We reinstate this appeal. This case was abated on September 27, 2016 due to

bankruptcy. See TEX. R. APP. P. 8.2. The Court conducted an independent review of

the federal Public Access to Court Electronic Records (PACER) system which

shows the bankruptcy case associated with this appeal was dismissed on May 10,

2017, effectively dissolving the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would

result in the appeal being dismissed for want of prosecution. See TEX. R. APP. P.

42.3(b),(c). To date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See TEX. R. APP. P. 42.3(b),(c).




                                             /Robbie Partida-Kipness/
                                             ROBBIE PARTIDA-KIPNESS
                                             JUSTICE



160735F.P05




                                           –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

STACIE WELLS, Appellant                      On Appeal from the 116th Judicial
                                             District Court, Dallas County, Texas
No. 05-16-00735-CV          V.               Trial Court Cause No. DC-11-16107.
                                             Opinion delivered by Justice Partida-
PRESTON PARKER CROSSING,                     Kipness. Justices Myers and Garcia
LTD., Appellee                               participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered May 10, 2021.




                                       –3–